      Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 1 of 10



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                :
                                                                :
TERI R. SMITH, on behalf of herself and the class :
members described herein,                                       : Case No. 6:18-cv-01329-FJS-ATB
                                                                :
                           Plaintiff,                           :
                                                                :
         vs.                                                    :
                                                                :
CONDUENT EDUCATION SERVICES, LLC,                               :
f/k/a ACS, ACCESS GROUP, INC., and ACCESS :
FUNDING 2015-1,                                                 :
                                                                :
                           Defendant.


---------------------------------------------------------------X


              DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                 MOTION TO SUPPLEMENT ITS MOTION TO DISMISS

                 On May 28, 2019, in further response to her opposition to Defendant Conduent

Education Services, LLC’s (CES) motion to dismiss, Plaintiff Teri R. Smith alerted the Court to

the disposition of a motion to dismiss in Olsen v. Nelnet, No. 18-cv-03081 (D. Neb. 2018),

ostensibly in support of her arguments against CES’s motion here. ECF No. 27. What she did not

alert the Court to is that she also is a named plaintiff in Olsen, in which she brings claims predicated

upon the same legal theories, involving the same loans, and seeking the same damages as she does

in this action. In other words, Olsen is a parallel litigation that Smith has duplicated through her

complaint here.

                 CES recently learned of Smith’s role in the prior pending action, and now requests

that the Court permit it to supplement its motion to dismiss. Courts in the Second Circuit routinely

dismiss a suit that is duplicative of a first-filed case in another federal court. Courts that do not
     Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 2 of 10



dismiss a later-filed suit outright stay it until the earlier action is resolved. In the interests of

judicial economy, and in order to avoid conflicting resolutions of the disputes in this case, the

Court should dismiss Smith’s claims or, in the alternative, stay them pending the resolution of her

claims in Olsen.

                                         BACKGROUND

               Olsen is a putative class action brought on behalf of student borrowers against

Nelnet, Inc. (Nelnet), Smith’s student loan servicer, and related parties. See Olsen, No. 18-cv-

03081, Am. Compl., ECF No. 37 (D. Neb. Sept. 25, 2018).1 Originally brought by another

plaintiff, the parties stipulated to the filing of an amended complaint and, on September 25, 2018—

before Smith initiated this action on November 13, 2018—Smith joined the proceeding as a named

lead plaintiff. Id. The claims in Olsen should sound familiar: Smith alleges that she timely

submitted her IBR renewal application to CES. See Olsen Compl. ¶ 44. Approximately one week

after the denial of her IBR renewal, Smith’s loan, along with the required processing of her IBR

application, was reassigned to Nelnet. Id. ¶ 45; see also Compl. ¶ 44 (detailing the timing of the

reassignment). Nelnet, despite Smith’s purportedly valid IBR application, set a monthly payment

of $903.34 after assuming Smith’s loan. Olsen Compl. ¶ 45. On July 20, 2018, Nelnet told Smith

that she was approved for IDR2 but that her monthly payments would not be reduced until

September 2018. Id. ¶ 46. According to Smith, she could not afford those payments and so decided

to place her loans into forbearance, resulting in the capitalization of $860.63 in unpaid interest. Id.



1
       A copy of the operative complaint in Olsen is attached here as Exhibit 1, and is cited here
       throughout as “Olsen Compl.” The complaint in this proceeding will be cited as “Compl.”
2
       CES offers an income-based repayment plan (IBR); Nelnet offers other similar programs
       collectively referred to as income-driven repayment (IDR). The distinction is not material
       for purposes of this motion.

                                                  2
     Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 3 of 10



               These claims mirror those present here. See Compl. ¶¶ 28–29 (CES denied Smith’s

IBR renewal application); id. ¶ 30 (Smith’s loan was reassigned to Nelnet, which began billing her

$903.34 a month); id. (Smith placed her loans into forbearance while she applied to Nelnet for

IDR enrollment, and an additional $860.63 in interest was capitalized); id. ¶ 31 (Smith was not

enrolled in IDR for “several months”).

    Allegations                                            Smith             Olsen
                                                           Complaint         Amended
                                                                             Complaint

    Smith timely submitted her IBR renewal                 ¶ 28.             ¶ 44.
    application.

    One week following the application’s denial,           ¶ 30.             ¶ 45.3
    Smith’s loan was reassigned to Nelnet.

    Nelnet set a $903.34 monthly payment on Smith’s        ¶ 30.             ¶ 45.
    loan.

    Instead of paying that amount, Smith placed her        ¶ 30.             ¶ 46.
    loan into forbearance, resulting in the capitalization
    of $860.63 in unpaid interest.

    Smith’s monthly payment was not lowered for            ¶ 31.             ¶ 46.
    several months.



               The like allegations in both cases beget other similarities. The proposed class in

Olsen—which seeks to include borrowers who timely applied for IDR renewal that eventually was

approved (after an initial denial, cancellation, or otherwise), Olsen Compl. ¶ 49—substantially

overlaps with the proposed class here, where Smith seeks to represent borrowers whose



3
       Smith omitted the fact that CES denied her renewal application from her allegations in
       Olsen, instead suggesting disingenuously that Nelnet began charging her a standard
       monthly payment notwithstanding a pending reenrollment application. See Olsen Compl.
       ¶¶ 44–45.

                                                3
     Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 4 of 10



applications were erroneously denied. Compl. ¶ 34. And the damages Smith claims in both actions

virtually are identical, but cannot be recovered more than once. Compare, e.g., Olsen Compl. ¶

66, with Compl. ¶ 51 (seeking, in general, damages from having to make standard loan payments,

the capitalization of unpaid interest, and the delay in qualifying for loan forgiveness).

                                           ARGUMENT

       I.      The Court should allow CES to supplement its still-pending motion to
               dismiss.

               Although, generally, a party may not file a second motion raising arguments that it

chose to omit from an earlier motion, see Federal Rule of Civil Procedure 12(h)(1), a court retains

discretion to permit a party to “expand the grounds of” a motion it already has filed but remains

pending before the court. See Jenny Yoo Collection, Inc. v. Watters Design Inc., Nos. 16-cv-2205,

16-cv-2647, 16-cv-3640, 2017 U.S. Dist. LEXIS 175399, at *18 (S.D.N.Y. Oct. 20, 2017) (quoting

MacNeil v. Whittemore, 254 F.2d 820, 821 (2d Cir. 1958)). The relevant factors for allowing a

party to supplement its earlier-filed motion include whether a hearing on the motion already

occurred, the delay in raising the new arguments, the inadvertence of the earlier omission, and

whether the movant is acting in good faith. See id. at *18–19.

               Those factors weigh in favor of CES’s application here. CES was not aware of

Smith’s involvement in Olsen until just recently, when it pulled the docket in that matter

subsequent to Smith filing her notice of supplemental authority with this Court. Accordingly,

CES’s failure to seek dismissal based on a prior pending action was inadvertent. CES now seeks

to make this argument in good faith and soon after CES learned that such an argument was

available. Most importantly, the Court has not yet ruled on CES’s motion to dismiss the complaint

and, presuming Smith is entitled to file supplemental opposition, Smith will not be prejudiced by

the additional arguments. In fact, and as discussed below, allowing this duplicative litigation to

                                                  4
      Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 5 of 10



proceed unchallenged only risks inconsistent adjudications and a waste of the Court’s resources.

The Court should allow CES to supplement its motion to seek dismissal—or, in the alternative, a

stay—of Smith’s claims pending resolution of her mirror claims in Olsen. See, e.g., id. at *19

(allowing party to supplement motion to dismiss after finding, in part, “that there is no indication

that their failure to make the venue argument was intentional and that there is no evidence of bad

faith”).

           II.   The Court should dismiss or stay this action pending resolution of Smith’s
                 duplicative claims in Olsen.

                 District courts have broad authority to dismiss duplicative proceedings in order to

conserve judicial economy and prevent the inconsistent adjudication of similar disputes. “[W]hen

identical or substantially similar parties and claims are present in two separate lawsuits, the first-

filed lawsuit is presumptively entitled to priority.” Andreas-Moses v. Hartford Fire Ins. Co., No.

16-cv-1387, 2017 U.S. Dist. LEXIS 180420, at *5 (N.D.N.Y. Oct. 30, 2017) (citing Emp’rs Ins.

of Wausau v. Fox Entm’t Grp. Inc., 522 F.3d 271, 274–75 (2d Cir. 2008); In re: Cuyahoga Equip.

Corp., 980 F.2d 110, 116–17 (2d Cir. 1992)). Under this doctrine, a district court has wide

discretion to “stay or dismiss” the second, duplicative suit. Curtis v. Citibank, 226 F.3d 133, 138

(2d Cir. 2000) (explaining that such flexibility is required because “of the obvious difficulties of

anticipating the claim or issue-preclusion effects of a case that is still pending”). The purpose of

this rule is to “avoid[] duplicative litigation, promote[] judicial economy, and protect[] parties from

‘the vexation of concurrent litigation over the same subject matter.’” Demuth v. N.Y. State Police,

Nos. 18-cv-0796, 18-cv-0936, 2018 U.S. Dist. LEXIS 151293, *4–5 (N.D.N.Y. Aug. 30, 2018)

(quoting Curtis, 226 F.3d at 138).

                 The two cases need not be identical in every respect. “[R]ather, [the] focus [is] on

whether the two claims arise from the same ‘nucleus of operative fact.’” Davis v. Norwalk Econ.


                                                  5
     Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 6 of 10



Opportunity Now, Inc., 534 F. App’x 47, 48 (2d Cir. Aug. 29, 2013); see also Andreas-Moses,

2017 U.S. Dist. LEXIS 180420, at *8 (proceedings only must be “substantially similar”). The

operative question is whether the proceedings pose “essentially the same factual background and

legal questions.” Lopez v. Ferguson, 361 F. App’x 225, 226 (2d Cir. Jan. 19, 2010). To answer

this, “[c]ourts generally look to the identity of the parties, legal claims, factual allegations

including temporal circumstances, and the relief sought to determine if the complaint is repetitive

or malicious.” Bester v. Taylor, No. 18-cv-707, 2018 U.S. Dist. LEXIS 103833, at *4 (N.D.N.Y.

June 21, 2018) (quotation omitted). The parties, issues, and other circumstances do not need to be

the same but only must “substantial[ly] overlap.” Wyler-Wittenberg v. MetLife Home Loans, Inc.,

899 F. Supp. 2d 235, 244 (E.D.N.Y. 2012); see also Int’l Controls & Measurements Corp. v.

Honeywell Int’l, Inc., No. 5:12-cv-1766, 2013 U.S. Dist. LEXIS 127960, at *56 (N.D.N.Y. Sept.

9, 2013).

               Smith’s complaint presents the classic duplicative suit, and the Court should

dismiss this action to allow Smith to litigate her substantially similar claims in her first forum of

choice.

               First, the relief Smith seeks in both actions is almost identical; essentially, Smith

seeks to recover twice for the same supposed harm. This is because the damages Smith conjures

in this case entirely subsume the damages in Olsen. Here, Smith seeks “(i) the difference in the

amount paid under the standard repayment plan versus the amount paid when enrolled, or re-

enrolled, in an IBR plan; (ii) unpaid interest added to the principal balance of loans along with

amounts accrued as a result of the capitalization of same; and (iii) the financial harm associated

with lost progress towards loan forgiveness.” See, e.g., Compl. ¶ 51. But Smith never made

payments under the standard plan to CES—her loan was reassigned to Nelnet immediately after



                                                 6
     Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 7 of 10



her IBR application was denied. See Compl. ¶¶ 29–30. The alleged harms related to the

capitalization of interest on her loan and her exclusion from the IBR program occurred after Nelnet

became Smith’s loan servicer—the exact damages, in other words, that she seeks in Olsen. Such

double-dipping would lead to an inflated recovery or inconsistent decisions about the nature and

extent of harms Smith suffered. Smith should be required to litigate her claims in Olsen before

taking another bite at the apple here.

               Second, the proposed plaintiff classes in each action significantly overlap.4 Both

reach to include student borrowers who sought to reenroll in an IDR plan; one class is of those

whose renewal applications were denied, Compl. ¶ 34, and the other is of those whose renewal

applications eventually were approved, whether (like with Smith) after an initial denial or for some

other reason, Olsen Am. Compl. ¶ 49.5 These classes may not be identical, but they each

encompass many of the same individuals—indeed, Smith purports to be a member of each.6 Even




4
       Of course, Smith sued different defendants in each of her parallel actions, but that does not
       impact the potentially preclusive effect of a disposition against Smith in her first-filed
       action. See, e.g., Antoine v. CitiMortgage, Inc., No. 15-cv-5309, 2017 U.S. Dist. LEXIS
       43484, at *16 (E.D.N.Y. Mar. 24, 2017) (applying the doctrine of defensive non-mutual
       collateral estoppel to bar a plaintiff from litigating the same claim from an earlier suit
       against a different defendant); Jasper v. Sony Music Entm’t, Inc., 378 F. Supp. 2d 334, 343
       (S.D.N.Y. 2005) (“By binding the plaintiff to earlier judicial decisions in which he was a
       party, defensive collateral estoppel precludes a plaintiff from getting a second bite at the
       apple merely by choosing a new adversary.”). Nor does it outweigh the other substantial
       similarities between the two cases. See, e.g., Lopez, 361 F. App’x at 226 (affirming
       dismissal of second-filed action even though the defendants were not the same).
5
       In both actions, the plaintiffs also propose various subclasses that, other than variations in
       the operative claim and class-member domicile, share the same definitions.
6
       Smith’s involvement as a named plaintiff in each action raises conflict-of-interest issues
       that likely will preclude her from being an adequate representative of the proposed class
       here, an argument that CES intends to make should Smith’s claims survive and she seek to
       certify a class.

                                                 7
     Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 8 of 10



where the number of overlapping class members may be unknown, cases are substantially similar

where “the class definitions themselves demonstrate that at least some of the same individuals

would be included in both.” Nicholson v. Nationstar Mortg. LLC of Del., Nos. 17-cv-1373, 17-

cv-8737, 18-cv-3075, 2018 U.S. Dist. LEXIS 113011, at *18 (N.D. Ill. July 6, 2018) (collecting

cases); see also, e.g., Castillo v. Taco Bell of Am., LLC, 960 F. Supp. 2d 401, 404 (E.D.N.Y. 2013)

(granting first filed motion where “[t]he class description is the same, as are the potential

plaintiffs”); Adoma v. Univ. of Phoenix, Inc., 711 F. Supp. 2d 1142, 1148 (E.D. Cal. 2010) (“[T]he

proposed classes for the collective actions are substantially similar in that both classes seek to

represent at least some of the same individuals.”).

               Finally, Smith’s dual actions each proceed on similar legal theories, the resolution

of which in one action may be dispositive on the other. Smith asserts in both that her loan servicer

breached the promissory note governing her loan (or, in the alternative, the implied covenant of

good faith and fair dealing) by failing to adhere to federal law, see Olsen Compl. ¶¶ 68–74; Compl.

¶¶ 46–52; that her loan servicer tortiously interfered with the administration of her federal student

loans, see Olsen Compl. ¶¶ 75–81; Compl. ¶¶ 53–58; that her servicer negligently gave Smith false

“information regarding the terms of [her] loans,” see Olsen Compl. ¶¶ 82–88; Compl. ¶¶ 59–65;

and that, because of this wrongdoing, her servicers were unjustly enriched, see Olsen Compl. ¶¶

95–1017; Compl. ¶¶ 66–72. Although the alleged wrongdoing of CES differs slightly from

Nelnet’s—CES’s alleged wrongdoing relates to its denial of her application, and Nelnet’s relates

to delays in approving her IDR application and the assessment of standard repayment terms in the

interim—the disposition of Smith’s claims in Olsen undoubtedly would inform (if not have a



7
       The paragraphs in the Olsen Amended Complaint are mis-numbered and have been
       corrected here.

                                                 8
     Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 9 of 10



preclusive effect on) the merits of Smith’s claims here by deciding, for example, the standards

applicable to the servicer’s administration of the IBR program under federal law, including Smith’s

eligibility for IBR in the first instance. The outcome of Olsen will have even a greater bearing on

the relief available to Smith and will decide, for example, whether her claimed injury of delay in

becoming eligible to qualify for loan forgiveness is too speculative. Importantly, the Court in

Olsen already has disposed of some of Smith’s claims, see Olsen, No. 18-cv-3081, ECF No. 45

(dismissing the plaintiffs’ tortious interference and unjust enrichment claims), and discovery has

commenced on the remaining claims. That the Court in the prior pending action already has

advanced the litigation of parallel claims weighs in favor of applying the first-filed rule. See

D’Antuono v. Reliance Standard Life Ins. Co., No. 18-cv-347, 2019 U.S. Dist. LEXIS 42065, at

*3–4 (N.D.N.Y. Mar. 15, 2019) (enforcing the rule where “partial motions to dismiss ha[d] already

been granted” and other actions taken in the parallel action).

                Smith brings three additional state statutory claims in this action that are not present

in Olsen, but that is “insufficient to render the cases dissimilar.” Tate-Small v. Saks Inc., No. 12-

cv-1008, 2012 U.S. Dist. LEXIS 76081, at *12 (S.D.N.Y. May 31, 2012); see also Wyler-

Wittenberg, 899 F. Supp. 2d at 245 (“[T]he presence of New York state-law claims by some of the

Plaintiffs in [the second-filed action] does not sufficiently distinguish it from the [first-filed] action

so as to preclude application of the first-filed rule.”) (internal quotations omitted)). This is

particularly true here because the state-law fraud claims in Smith “apply the same principles” as

Smith’s common-law misrepresentation claim (brought in both actions). Cf. Andreas-Moses, 2017

U.S. Dist. LEXIS 180420, at *8 (finding cases duplicative where the claims in each, although

brought under different statutes, “apply the same principles”). For the same reason, the litigation




                                                    9
    Case 6:18-cv-01329-FJS-ATB Document 28-2 Filed 09/19/19 Page 10 of 10



of Smith’s misrepresentation claim in Olsen undoubtedly will tread the same ground as would

litigation of Smith’s state law claims here.

                                         CONCLUSION

               Smith was denied renewal of her student loan IDR plan and brought a case against

her current loan servicer in Nebraska federal court. A little more than a month later, Smith filed

another action in this Court, this time against her former servicer, seeking to represent a similar

class requesting the same damages stemming from the same alleged harms involving the same

student loan. Smith now is litigating these cases in parallel, clearly hoping to double the odds of

recovery on her speculative, long-shot claims.

               The Court has broad authority to conserve its resources and avoid the complications

that may arise from an inconsistent adjudication in another federal court. Smith joined the action

in Olsen first, and should be required to litigate her claims in that order as well. CES respectfully

requests that this Court dismiss Smith’s complaint, or in the alternative, stay it pending resolution

of the dispute in Olsen.

 DATED: September 19, 2019                     Respectfully submitted,

                                               /s/ Michael R. McDonald
                                               Michael R. McDonald
                                               John C. Grugan
                                               BALLARD SPAHR LLP
                                               1735 Market Street, 51st Floor
                                               Philadelphia, PA 19103
                                               Telephone: 215.665.8500
                                               Facsimile: 215.864.8999
                                               mcdonaldm@ballardspahr.com
                                               gruganj@ballardspahr.com

                                               Attorneys for Defendant Conduent Education
                                               Services, LLC




                                                  10
